internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b07-plr-117418-02 date date taxpayer member a member b a b c date date dear this letter responds to a letter dated date submitted on behalf of taxpayer member a and member b by their authorized representatives requesting rulings under sec_29 of the internal_revenue_code facts the facts as represented by taxpayer and taxpayer’s authorized representatives are as follows the taxpayer is a limited_liability_company that is classified as a partnership for federal tax purposes all of the interests in which presently are owned by member a and member b taxpayer has entered into an agreement with a to purchase a synthetic_fuel facility the facility that produces solid synthetic_fuel from coal the product the facility was constructed pursuant to a construction_contract between b and plr-117418-02 c entered into on date and amended on date the construction_contract did not limit the amount of damages that either party could seek against the other party in the event of the other party’s default under the contract b obtained an opinion of counsel that the construction_contract constituted a binding written contract under applicable state laws prior to date and at all times thereafter through completion of the contract the facility was designed and built with equipment that can be readily disassembled and moved to another site to take advantage of a supply of coal or for other business reasons the facility’s equipment includes processors in which coal is exposed to heat and pressure oil heaters that heat the oil that is circulated through the processors and a conveyor in which a agent is applied to the processed coal the taxpayer intends to relocate the facility the taxpayer has represented that following the relocation the fair_market_value of the original property will be more than percent of the facility’s total value the cost of the new property plus the value of the original property in connection with the relocation of the facility the taxpayer intends to make certain modifications to the processors in the facility the taxpayer has represented that these modifications will not significantly increase the production capacity of the facility or significantly extend the life of the facility the taxpayer will pay all costs and expenses associated with the operation and maintenance of the facility including any applicable_property taxes and the cost of hazard insurance the taxpayer has supplied a detailed description of the patented process employed at the facility the taxpayer will obtain a license from the holder of the patent permitting the taxpayer to use this process in the facility in the facility the used in the processors will be heated to approximately degrees fahrenheit and the will be admitted at approximately p s i a recognized expert in combustion coal and chemical analysis has performed numerous tests on the coal to be used at the facility and has submitted a report in which the expert concludes that significant chemical changes take place with the application of the process to the coal and that the material is reduced by by weight you have requested the following rulings the contract for construction of the facility constitutes a binding written contract in effect before date within the meaning of sec_29 taxpayer with the use of the enumerated process will produce a qualified plr-117418-02 fuel within the meaning of sec_29 the production of the qualified_fuel from the facility will be attributable solely to taxpayer entitling taxpayer to the sec_29 credit for the production of the qualified_fuel from the facility that is sold to an unrelated_person if the facility was placed_in_service prior to date within the meaning of sec_29 relocation of the facility after date or replacement of parts of the facility after that date will not result in a new placed_in_service_date for the facility for purposes of sec_29 provided the fair_market_value of the original property is more than percent of the facility’s total fair_market_value at the time of the relocation or replacement if the facility was placed_in_service prior to date within the meaning of sec_29 the proposed modifications to the processors will not result in a new placed_in_service_date for the facility for purposes of sec_29 provided such changes do not significantly increase the production capacity of the facility or significantly extend the life of the facility the sec_29 credit attributable to taxpayer may be allocated to the members of taxpayer in accordance with the members’ interest in taxpayer when the credit arises for the sec_29 credit a member’s interest in taxpayer is determined based on a valid allocation of the receipts from the sale of the sec_29 qualified_fuel a termination of taxpayer under sec_708 will not preclude the reconstituted partnership from claiming the sec_29 credit on production and sale of synthetic_fuel to unrelated persons ruling_request sec_29 and f provide that sec_29 applies with respect to qualified_fuels which are produced in a facility placed_in_service after date and before date and which are sold before date sec_29 modifies sec_29 in the case of a facility producing qualified_fuels described in sec_29 sec_29 provides that for purposes of sec_29 a facility shall be treated as placed_in_service before date if the facility is placed_in_service before date pursuant to a binding written contract in effect before date sec_29 provides that if the facility is originally placed_in_service after date sec_29 shall be applied by substituting date for date a contract is binding only if it is enforceable under local law against a taxpayer and does not limit damages to a specified amount eg by use of a liquidated_damages plr-117418-02 provision a contract provision limiting damages to an amount equal to at least five percent of the total_contract_price for example should be treated as not limiting damages the construction_contract for the facility executed prior to date did not limit the amount of damages that either party could seek against the other party in the event of breach b obtained an opinion of counsel that the contract is binding under applicable law therefore the contract is a binding written contract for purposes of sec_29 ruling requests and sec_29 allows a credit for qualified_fuels sold by the taxpayer to an unrelated_person during the taxable_year the production of which is attributable to the taxpayer the credit for the taxable_year is an amount equal to dollar_figure adjusted for inflation multiplied by the barrel-of-oil_equivalent of qualified_fuels sold sec_29 defines qualified_fuels to include liquid gaseous or solid synthetic fuels produced from coal including lignite including such fuels when used as feedstocks in revrul_86_100 1986_2_cb_3 the internal_revenue_service ruled that the definition of the term synthetic_fuel under sec_48 and its regulations are relevant to the interpretation of the term under sec_29 former sec_48 provided a credit for the cost of equipment used for converting an alternative_substance into a synthetic liquid gaseous or solid fuel revrul_86_100 notes that both sec_29 and former sec_48 contain almost identical language and have the same overall congressional intent namely to encourage energy conservation and aid development of domestic energy production under sec_1_48-9 of the income_tax regulations a synthetic_fuel differs significantly in chemical composition as opposed to physical composition from the alternate_substance used to produce it coal is an alternate_substance under sec_1_48-9 based on the information submitted and representations made including the preponderance of the test results we agree that the fuel to be produced in the facility using the described process on the coal will result in a significant chemical change in coal transforming the coal feedstock into a solid synthetic_fuel because the taxpayer will own the facility and operate and maintain the facility through its agent we conclude that the taxpayer will be entitled to the sec_29 credit for the production of the qualified_fuel from the facility that is sold to an unrelated_person ruling requests and to qualify for the sec_29 credit a facility must be placed_in_service before date pursuant to a binding written contract in effect before date while sec_29 does not define placed_in_service the term has been defined for plr-117418-02 purposes of the deduction for depreciation and the investment_tax_credit property is placed_in_service in the taxable_year the property is placed in a condition or state of readiness and availability for a specifically assigned function sec_1 a - e i and sec_1_46-3 of the income_tax regulations placed_in_service has consistently been construed as having the same meaning for purposes of the deduction for depreciation and the investment_tax_credit see revrul_76_256 1976_2_cb_46 revrul_94_31 1994_1_cb_16 concerns sec_45 which provides a credit for electricity produced from certain renewable resources including wind the credit is based on the amount of electricity produced_by_the_taxpayer at a qualified_facility during the 10-year period beginning on the date the facility was originally placed_in_service and sold by the taxpayer to an unrelated_person during the taxable_year revrul_94_31 holds that for purposes of sec_45 a facility qualifies as originally placed_in_service even though it contains some used_property provided the fair_market_value of the used_property is not more than percent of the facility’s total value the cost of the new property plus the value of the used_property revrul_94_31 concerns a factual context similar to the present situation consistent with the holding in revrul_94_31 if the facility was placed_in_service prior to date within the meaning of sec_29 the relocation of the facility after date or replacement of parts of the facility after that date will not result in a new placed_in_service_date for the facility for purposes of sec_29 provided the fair_market_value of the original property is more than percent of the facility’s total fair_market_value at the time of the relocation or replacement when property is placed_in_service is a factual determination and we express no opinion on when the facility was placed_in_service revproc_2001_30 provides that modifications of a facility after date are permitted under sec_29 and g if such modifications do not significantly increase the production capacity of the facility or significantly extend the life of the facility accordingly if the facility was placed_in_service prior to date the proposed modifications to the processors in the facility will not result in a new placed_in_service_date for the facility for purposes of sec_29 provided such modifications do not significantly increase the production capacity of the facility or significantly extend the life of the facility ruling_request sec_29 allows a credit for qualified_fuels sold by the taxpayer to an unrelated_person during the taxable_year the production of which is attributable to the taxpayer sec_7701 provides that taxpayer means any person subject_to any plr-117418-02 internal revenue tax generally under sec_7701 the term person includes an individual a_trust estate partnership_association company or corporation sec_702 provides that each partner in a partnership determines the partner’s income_tax by taking into account separately the partner’s distributive_share of the partnership’s other items of income gain loss deduction or credit to the extent provided by regulations prescribed by the secretary sec_1_702-1 provides that the distributive_share is determined as provided in sec_704 and sec_1_704-1 sec_704 provides that a partner’s distributive_share of income gain loss deduction or credit is except as otherwise provided in chapter of subtitle a of title_26 determined by the partnership_agreement sec_704 provides that a partner’s distributive_share of income gain loss deduction or credit or item thereof is determined in accordance with the partners interest in the partnership determined by taking into account all facts and circumstances if the partnership_agreement does not provide as to the partner’s distributive_share of income gain loss deduction or credit or item thereof or the allocation to a partner under the agreement of income gain loss deduction or credit or item thereof does not have substantial economic_effect sec_1_704-1 provides that allocations of tax_credits and tax_credit recapture except for sec_38 property are not reflected by adjustments to the partners’ capital accounts thus these allocations cannot have economic_effect under sec_1_704-1 and the tax_credits and tax_credit recapture must be allocated in accordance with the partners’ interest in the partnership as of the time the tax_credit or tax_credit recapture arises if a partnership expenditure whether or not deductible that gives rise to a tax_credit in a partnership_tax_year also gives rise to valid allocations of partnership loss or deduction or other downward capital_account adjustments for the year then the partners’ interests in the partnership with respect to such tax_credit or the cost giving rise to it are in the same proportion as the partners’ respective distributive shares of the loss or deduction and adjustments see sec_1_704-1 example identical principles apply in determining the partners’ interests in the partnership with respect to tax_credits that arise from receipts of the partnership whether or not taxable based on the information submitted and the representations made we conclude that the sec_29 credit attributable to the taxpayer may be allocated to the members of taxpayer in accordance with the members’ interests in taxpayer when the credit arises for the sec_29 credit a member’s interest in taxpayer is determined based on a valid allocation of the receipts from the sale of the sec_29 qualified_fuel ruling_request plr-117418-02 sec_708 provides that a partnership shall be considered as terminated if within a twelve-month period there is a sale_or_exchange of percent or more of the total interest in partnership capital and profits sec_1_708-1 provides that if a partnership is terminated by a sale_or_exchange of an interest the following is deemed to occur the partnership contributes all of its assets and liabilities to a new partnership in exchange for an interest in the new partnership and immediately thereafter the terminated partnership distributes interests in the new partnership to the purchasing partner and the other remaining partners in proportion to their respective interests in the terminated partnership in liquidation of the terminated partnership either for the continuation of the business by the new partnership or for its dissolution and winding up sec_1_708-1 applies to terminations of partnerships under sec_708 occurring on or after date the sec_29 credit has always been a time sensitive credit in that eligibility for the credit is determined when facilities or wells producing qualified_fuels are placed_in_service and when such qualifying fuels are produced and sold to unrelated persons for example the sec_44d credit as originally enacted in the crude_oil windfall profit tax act of was generally available for the production and sale of alternative fuels after date and before date from facilities placed_in_service after date and before date the sec_29 credit has been extended by congress four times the placed- in-service deadline and the period for claiming the sec_29 credit were extended in the technical_and_miscellaneous_revenue_act_of_1988 for placed_in_service omnibus budget reconciliation act of for placed_in_service and for the end of the credit_period energy policy act of for placed_in_service and for end of the credit_period and small_business job protection act of date for placed_in_service if sec_29 were read to require a facility to have been placed_in_service by the taxpayer facilities placed_in_service before that are sold or transferred to a new taxpayer after would entitle the purchaser transferee to claim the sec_29 credit it is clear from the legislative_history of sec_44d that congress intended the credit to apply to facilities placed_in_service after and that the placed-in-service deadline in sec_29 must be read as applying to when the facility is first placed_in_service within the applicable dates the placed-in-service deadlines contained in sec_29 and sec_29 focus on the facility and not the owner of the facility the legislative_history of sec_44d clearly shows that congress wanted to encourage the production of new alternative fuels from facilities first placed_in_service after and not provide tax incentive for production capacity in service before plr-117418-02 sec_29 demonstrates that congress knows how to preclude transferees of facilities from claiming the sec_29 credit that provision provides that an extension of the period for placing facilities in service after does not apply to any facility that produces coke or coke gas unless the original_use of the facility commences with the taxpayer accordingly the determination of whether a facility has satisfied the placed-in- service deadline under sec_29 and sec_29 is made by reference to when the facility is first placed_in_service not when the facility is placed_in_service by a transferee taxpayer therefore we conclude that a termination of taxpayer under sec_708 will not preclude the reconstituted partnership from claiming the sec_29 credit on the production and sale of synthetic_fuel to unrelated persons conclusions accordingly based on the information submitted and the representations made we conclude as follows the contract for construction of the facility constitutes a binding written contract in effect before date within the meaning of sec_29 taxpayer with the use of the enumerated process will produce a qualified_fuel within the meaning of sec_29 the production of the qualified_fuel from the facility will be attributable solely to taxpayer entitling taxpayer to the sec_29 credit for the production of the qualified_fuel from the facility that is sold to an unrelated_person if the facility was placed_in_service prior to date within the meaning of sec_29 relocation of the facility after date or replacement of parts of the facility after that date will not result in a new placed_in_service_date for the facility for purposes of sec_29 provided the fair_market_value of the original property is more than percent of the facility’s total fair_market_value at the time of the relocation or replacement if the facility was placed_in_service prior to date within the meaning of sec_29 the proposed modifications to the processors will not result in a new placed_in_service_date for the facility for purposes of sec_29 provided such changes do not significantly increase the production capacity of the facility or significantly extend the life of the facility the sec_29 credit attributable to taxpayer may be allocated to the members of taxpayer in accordance with the members’ interest in taxpayer when the credit arises for the sec_29 credit a member’s interest in taxpayer is determined plr-117418-02 based on a valid allocation of the receipts from the sale of the sec_29 qualified_fuel a termination of taxpayer under sec_708 will not preclude the reconstituted partnership from claiming the sec_29 credit on production and sale of synthetic_fuel to unrelated persons except as specifically ruled upon above we express no opinion concerning the federal_income_tax consequences of the transaction described above this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not yet been adopted therefore this ruling may be modified or revoked by the adoption of temporary or final regulations to the extent the regulations are inconsistent with any conclusion in this ruling see section dollar_figure of revproc_2002_1 2002_1_irb_1 however when the criteria of section dollar_figure of revproc_2002_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to taxpayer and to a second authorized representative sincerely joseph h makurath senior technician reviewer office of associate chief_counsel passthroughs and special industries
